 


109 HR 6403 IH: Bridges of Hope for Transitional Health Insurance Act of 2006
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6403 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Schwarz of Michigan introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to provide for Federal funding of a Bridges of Hope for Transitional Health Insurance Program to provide, through State inter-governmental public health authorities, displaced employees with assistance for health insurance premiums for themselves and their families. 
 
 
1.Short titleThis Act may be cited as the Bridges of Hope for Transitional Health Insurance Act of 2006. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)The national policy of advancing global free trade through treaties such as NAFTA, CAFTA and supporting the accession of certain countries to the World Trade Organization have opened the markets of the United States to a range of products that have facilitated the export of American jobs and resulted in the enormous loss of employment in the United States for our citizens. 
(2)This transformation has not been accompanied by a Federal commitment to reorient, retrain, relocate, or re-employ individuals in selective State economies dependent upon a previously robust industrial employment opportunity to minimal immediate new economic opportunities through well-funded temporary assistance and economic support program capable of breaching the loss of jobs and economic opportunities thereby leaving individuals in the depressed States without the opportunity to maintain a decent quality of life and health security by threatening the loss of health insurance coverage. 
(3)The responsibility for the transformation of State economies where economic dislocation occurs is the primary responsibility of the governmental unit whose policies caused such a change in the underlying economic base and have such profound impacts that the State alone cannot be reasonably expected to mobilize financial resources to bring about prosperity when the State’s own tax resources are declining. 
(4)The impact has been to so erode the underlying structural base of a State that results in a decline in funding for existing health safety and welfare programs that may be supported by the State government. Acting alone the State government cannot remedy the devastating impact on individuals who must alter the quality of their lifestyle so radically that health choices become beyond the reach of average families who have no where else to go. 
(5)In the State of Michigan alone the average unemployment rate has been 2.5 times the national average for over 56 months and the State is projected to lose more than 63,000 more factory jobs by 2007 with no hope for rapid implementation to re-employ such individuals whose only real wealth is their homestead that cannot be relocated and whose skill levels. But these individuals cannot find employment to replace the wages they lost and they are risking foregoing payment of health insurance in order to preserve their homestead. 
(6)The distress suffered by these State industrial economies cannot be rectified by State Governments alone and it requires the intervention of the Federal Government to provide a bridge fund of transitional financial assistance to individuals to maintain their health insurance premium payments. 
(7)The Federal Government has the responsibility to establish a health insurance premium enhancement program to provide individuals a continuity of care and continuum of lifestyles in a circumstance where the balance of cost-of-living expenses and mortgage payments force them to abandon health care coverage and may subject them and their families to irreparable harm thereby endangering the health safety and welfare of everyone in their communities.  
(b)PurposeThe purpose of this Act is to establish a Bridges of Hope for Transitional Health Insurance Program to provide premium relief for individual workers through a local public health authorities acting as a fiduciary on their behalf. 
3.Establishment of Bridges of Hope for Transitional Health Insurance Program 
(a)In generalThe Public Health Service Act is amended by adding at the end the following new title: 
 
XXIXBridges of Hope for Transitional Health Insurance Program 
2901.Establishment of program 
(a)In generalThe Secretary shall establish a program under this title to provide funds to eligible public health authorities (as defined in section 2903(1)) for the provision of temporary assistance to individual workers who have suffered from permanent changes in a major segment of industrial production employment in a sector of the economy in an area through irreversible structural changes. 
(b)Application by eligible public health authorities 
(1)In generalTo be eligible to receive funds under this title, an eligible public health authority shall submit an application with the Secretary in such form and manner as the Secretary specifies. 
(2)Prompt consideration of applicationSuch an application shall be treated as complete and accurate unless the Secretary, within 60 days of the date of the application’s submission, provides notice to the submitting official that— 
(A)states that the application is either incomplete or inaccurate (or both); and 
(B)provides specific reasons for the application being incomplete or inaccurate.  
(c)Approval of applications 
(1)RequirementsThe Secretary shall not approve the application under subsection (b) of an eligible public health authority serving an area within a State unless the Secretary determines that the following requirements are met: 
(A)Economic dislocationSuch application includes (or is accompanied by) a statement of specific facts that demonstrate that there is an economic dislocation in such area that— 
(i)results in the creation of an employment shortage for individuals employed in a particular segment of the industrial economy; and 
(ii)is attributable in part to national treaties, statutes, policies and objectives.  
(B)High unemployment The unemployment rate in such area, and in such State, is 25 percent higher than the national average unemployment rate for six or more calendar quarters. 
(C)High tax burdenThe tax burden (as measured by the percentage of per capita income estimated to be spent on State and local taxes) for the State is above the national average of such tax burden for all the States.  
(2)PriorityThe Secretary shall give priority in approving an application of an eligible public health authority that is serving a State that has a population of at least 9,000,000 and an unemployment rate that is at least 7 percent (or, if less, at least 2.5 percentage points above the national unemployment rate). 
(d)Use of funds 
(1)In generalFunds provided under this section to an eligible public health authority shall be used by the authority to provide a program (in this title referred to as a Bridges program) that— 
(A)provides assistance in paying for health care premiums for employees and former employees (and their family members) in the area served by the authority; and 
(B)meets the applicable requirements of subsection (e). 
(2)AuthoritiesAn eligible public health authority provided funds under this title is authorized to use such funds to carry out a Bridges program and, in connection with such a program, for any of the following purposes: 
(A)To make public service announcements about the availability of the funding under this title. 
(B)To develop an intake system for applicants under the program and retain contractors to assist in the application process. 
(C)To verify income, employment home ownership documents, credit reports, and tax returns for the validity of current financial circumstances. 
(D)To establish various programs and co-pays for individuals to participate in the program until gainful employment makes the assistance unnecessary. 
(E)To negotiate with various health insurance and group health plans to provide health benefits coverage (including coverage under a COBRA continuation provision, as defined in section 2791(d)(4)) under the program in a manner that is affordable and coverage a broad type of services. 
(F)To monitor coverage provided under the program. 
(3)Limitation on use of funds for administrative purposesAn eligible public health authority may use not more than 5 percent of the funds provided to it under this title for administrative purposes. 
(e)Program requirementsA Bridges program of an eligible public health authority shall meet the following requirements: 
(1)Sliding scale assistance 
(A)In generalThe program shall provide assistance with premium payments on a sliding scale that takes into account— 
(i)the financial condition (and previous financial condition) of the individual involved; 
(ii)the wage structure and compensation scale for similar individuals within the area served by the program; and 
(iii)the amount of disposable income remaining for that individual based on their fixed costs and discretionary spending. 
(2)Guidelines 
(A)In generalThe authority shall establish and publish guidelines— 
(i)for the type and level of individual support provided based on different income levels, including the allocation of premium responsibility between the authority, the individual, and an employer (or former employer); and 
(ii)for verification and validation by the authority of individual applicants. 
(B)Treatment of assetsSuch guidelines— 
(i)shall not take into account the value of the homestead or other non-liquid assets of the individual; and 
(ii)shall be designed to result in a level of assistance for an individual necessary to cover the cost of maintaining adequate health benefits coverage for the individual and the individual’s family at a level that preceded the adverse consequences of the economic dislocation for the area involved. 
(3)Assignment to insurers; negotiation authorityAn eligible public health authority may aggregate and assign individuals making application to the authority for assistance under this title to various insurers and may negotiate on behalf of the authority and the Federal government for health insurance opportunities that improve the range of coverage and plans or result in a more reasonable premium or a greater mix of covered services and coverage on behalf of the enrolled members.  
2902.Funding 
(a)Authorization of appropriationsThere are authorized to be appropriated, beginning with fiscal year 2007, such sums as may be necessary to provide for funding to eligible public health authorities under section 2901.  
(b)Distribution of funds 
(1)In generalOf the amounts appropriated under subsection (a), the Secretary shall provide for the distribution of funds, among authorities with applications approved under section 2901, based upon a formula that, subject to paragraph (2), takes into account— 
(A)the number of individuals (and families) for which assistance will be provided by each authority; 
(B)the income levels for such families; and 
(C)the cost of health benefits coverage (for which such assistance will be provided) in the area involved. 
(2)Overhead allotmentOf the funds made available under this title to eligible public health authorities, there shall be made available to each authority (before the application of the formula under paragraph (1)) an amount (specified by the Secretary) that would allow for the immediate establishment of the administrative framework in order to implement a Bridges program in the area served by such authority. 
(c)Supplemental fundingThe funds provided by this title are in addition to, and shall not in any manner diminish, the current level of financial assistance and support to any programs that are provided for under any other appropriation providing assistance to hospitals and providers, and shall not affect benefits provided to businesses or individual workers under any unemployment program or otherwise. Funding under such programs shall not be diminished as a result of assistance provided under this title. 
2903.Definitions For purposes of this title: 
(1)The term eligible public health authority means a public agency that— 
(A)is created pursuant to State law (which may be through an intergovernmental compact authorized under such law); 
(B)is comprised of two or more units of government; 
(C)has a catchment area that includes a population of at least 125,000 individuals; and 
(D)has a charter that includes, as a principal purpose, the provision of assistance to local, county, and State units of government or employers, employees and health insurance organizations or security pools regulated by State government. 
(2)The term State includes the District of Columbia.  . 
(b)Conforming amendmentSection 2(f) of such Act (42 U.S.C. 201(f)) is amended by striking or 1633(1) and inserting 1633(1), and 2903(2).  
 
